Order entered December 19, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00671-CR

                       YADER MANZANAREZ, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 199th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 199-82085-2019

                                       ORDER

      The reporter’s record for this appeal is overdue. We ORDER Jacqueline

Kimbrough, Official Court Reporter of the 199th Judicial District Court, to send

notice of the overdue reporter’s record to the court reporter or reporters for this

case within ten days of the date of this order. We further ORDER Jacqueline

Kimbrough to notify this Court of the identity of the court reporter or reporters for

this case within ten days of the date of this order.
/s/   DENNISE GARCIA
      JUSTICE